

116 S3544 IS: Coronavirus Relief for Seniors and People with Disabilities Act of 2020
U.S. Senate
2020-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3544IN THE SENATE OF THE UNITED STATESMarch 19, 2020Mr. Casey (for himself, Mr. Booker, Mr. Brown, Mr. Menendez, Mr. Jones, Mr. Peters, Ms. Duckworth, Mrs. Gillibrand, Ms. Sinema, Mr. Blumenthal, Mr. Kaine, Ms. Hassan, Mr. Reed, Ms. Warren, Ms. Smith, Mr. Tester, Mr. Sanders, Mrs. Shaheen, Ms. Baldwin, Ms. Klobuchar, Ms. Rosen, Mr. Markey, Ms. Cortez Masto, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo assist older Americans and people with disabilities affected by COVID–19.1.Short title; table of contents(a)In generalThis Act may be cited as the Coronavirus Relief for Seniors and People with Disabilities Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents.TITLE I—Supplemental AppropriationsSec. 101. Supplemental appropriations.TITLE II—MedicaidSec. 201. Expanded access to medical assistance for Medicare costs during the COVID–19 public health emergency.Sec. 202. Authority to award Medicaid HCBS grants to respond to the COVID–19 public health emergency.TITLE III—Nutrition ServicesSec. 301. Definitions.Sec. 302. Congregate nutrition services criteria.Sec. 303. Home delivered nutrition services criteria.ISupplemental Appropriations101.Supplemental appropriationsThe following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, and for other purposes, namely:Department of Health and Human ServicesCenters for Medicare & Medicaid Servicessurvey and certification activitiesFor an additional amount for survey and certification activities authorized under sections 1862(g) and 1864 of the Social Security Act (42 U.S.C. 1395y(g), 1395aa) and section 353 of the Public Health Service Act (42 U.S.C. 263a), $154,400,000, to remain available through September 30, 2021: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administration for Community Livingaging and disability services programsFor an additional amount for Aging and Disability Services Programs, for carrying out the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.) (OAA), $2,851,800,000, to remain available through September 30, 2021, of which—(1)$1,000,000,000 shall be for providing supportive services under part B of title III of such Act (42 U.S.C. 3030d et seq.);(2)$1,650,000,000 shall be for providing home delivered nutrition services under subpart 2 of part C of title III of such Act (42 U.S.C. 3030f et seq.);(3)$185,900,000 shall be for providing support services for family caregivers under part E of title III of such Act (42 U.S.C. 3030s et seq.); and (4)$15,900,000 shall be for providing elder rights protection activities under title VII of such Act (42 U.S.C. 3058 et seq.): Provided, That State matching requirements under sections 304(d)(1)(D), 309(b)(2), and 373(g)(2) of the OAA (42 U.S.C. 3024(d)(1)(D), 3029(b)(2), and 3030s–1(g)(2)) shall not apply to any amount appropriated under this heading: Provided further, That the amount appropriated under this heading is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)). Department of AgricultureFood and nutrition service commodity assistance programFor an additional amount for Commodity Assistance Program, for necessary expenses to carry out the commodity supplemental food program established under section 5 of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86), $55,000,000, to remain available through September 30, 2021: Provided, That the amount appropriated under this heading is designated by Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)). IIMedicaid201.Expanded access to medical assistance for Medicare costs during the COVID–19 public health emergency(a)In generalSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended—(1)in subsection (a)(10)(E)—(A)in clause (iii), by striking ; and and inserting a semicolon; (B)in clause (iv), by striking the semicolon and inserting ; and; and(C)by adding at the end the following new clause:(v)during the period described in subsection (ss), for making medical assistance available for medicare cost-sharing (as defined in section 1905(p)(3)) for—(I)individuals who are described in clause (ii), (iii), or (iv); and(II)individuals— (aa)who are not described in clauses (i) through (iv) but who are eligible for, or enrolled in, the low-income subsidy program under section 1860D–14; and(bb)whose application for such medical assistance is received by the State (or automatically initiated pursuant to the transmittal of data under section 1144(c)(3)(B)) before the end of the emergency period defined in section 1135(g)(1)(B).; and(2)by adding at the end the following new subsection:(ss)COVID–19 emergency assistance periodFor purposes of subsection (a)(10)(E)(v), the period described in this subsection is the period—(1)beginning with the date of enactment of this subsection; and(2)ending with the last day of the 12th month that begins after the emergency period defined in section 1135(g)(1)(B)..(b)Transmittal of data to States and automatic enrollment of individualsSection 1144(c)(3) of the Social Security Act (42 U.S.C. 1320b–14(c)(3)) is amended—(1)by striking Beginning on January 1, 2010 and inserting the following:(A)Transmittal of LIS applications to StatesBeginning on January 1, 2010; and(2)by adding at the end the following new subparagraph:(B)Transmittal of LIS enrollment information to States during the COVID–19 public health emergencyDuring the period described in section 1902(ss), the Secretary, in coordination with the Commissioner of Social Security, shall electronically transmit to the appropriate State Medicaid agency data related to each individual who is enrolled in the low-income subsidy program under section 1860D–14, and such transmittal shall initiate an application of the individual for benefits under the Medicare Savings Program with the State Medicaid agency. In order to ensure that such data transmittal provides effective assistance for purposes of State adjudication of applications for benefits under the Medicare Savings Program, the Secretary shall consult with the States regarding the content, form, frequency, and manner in which data (on a uniform basis for all States) shall be transmitted under this subparagraph..(c)Additional appropriation for administrative costs for the Department of Health and Human Services and the Social Security Administration(1)In generalThere are hereby appropriated to carry out the requirement of subparagraph (B) of section 1144(c)(3) of the Social Security Act (42 U.S.C. 1320b–14(c)(3)), as added by subsection (b), out of any funds in the Treasury not otherwise appropriated—(A)$1,000,000 to the Secretary of Health and Human Services, to remain available until expended; and(B)$1,000,000 to the Commissioner of Social Security, to remain available until expended.(2)Supplement not supplantAny amounts appropriated pursuant to this subsection shall be in addition to any other amounts otherwise appropriated pursuant to any other provision of law.(d)Budget neutrality with respect to medicare advantage paymentsThe Secretary of Health and Human Services shall assess the effect of the amendments made by subsection (a) on payments to Medicare Advantage plans under part C of title XVIII of the Social Security Act (42 U.S.C. 1395w–21 et seq.) and make necessary adjustments to ensure that, during the COVID–19 emergency assistance period described in subsection (ss) of section 1902 of the Social Security Act (42 U.S.C. 1396a) (as added by subsection (a)), risk-adjusted payments under such part with respect to individuals newly enrolled in the Medicare Savings Program (as defined in section 1144 of the Social Security Act (42 U.S.C. 1320b–14)) pursuant to such amendments do not exceed such payments that would have been made under such part with respect to such individuals if such subsection had not been enacted. (e)Federal medical assistance percentageSection 1905 of the Social Security Act (42 U.S.C. 1396d) is amended—(1)in subsection (b), by striking and (ff) and inserting (ff), and (gg); and(2)by adding at the end the following:(gg)Increased FMAP for additional expenditures for medicare cost-Sharing provided during the COVID–19 public health emergencyNotwithstanding subsection (b), the Federal medical assistance percentage for a State shall be 100 percent— (1)with respect to the additional amounts expended by the State for medical assistance provided during the period described in section 1902(ss) under the State plan under this title or a waiver of such plan that are attributable to the requirements imposed by section 1902(a)(10)(E)(v);(2)with respect to expenditures described in section 1903(a)(7) that—(A)are made by the State during the period described in section 1902(ss); and(B)the State demonstrates to the satisfaction of the Secretary are attributable to administrative costs related to meeting such requirements; and(3)with respect to expenditures that are made by the State to determine whether individuals who are provided medical assistance for medicare cost-sharing under section 1902(a)(10)(E)(v)(II) remain eligible for such assistance after the period described in section 1902(ss)..202.Authority to award Medicaid HCBS grants to respond to the COVID–19 public health emergency(a)In generalThe Secretary is authorized to award grants to States in accordance with this section to enhance access to home and community-based services during the COVID–19 public health emergency period.(b)DefinitionsIn this section:(1)COVID–19 public health emergency periodThe term COVID–19 public health emergency period means the portion of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)) beginning on or after the date of the enactment of this Act.(2)Eligible individualThe term eligible individual means an individual who is eligible for or enrolled for medical assistance under a State Medicaid program.(3)Home and community-based servicesThe term home and community-based services means, with respect to a State Medicaid program, home and community-based services (including home health and personal care services) that are provided under the State's qualified HCBS program or that could be provided under such a program but are otherwise provided under the Medicaid program. (4)Indian tribeThe term Indian tribe means an Indian tribe, a tribal organization, or an urban Indian organization (as such terms are defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)), and includes a tribal consortium of Indian tribes or tribal organizations (as so defined). (5)Medicaid programThe term Medicaid program means, with respect to a State, the State program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (including any waiver or demonstration under such title or under section 1115 of such Act (42 U.S.C. 1315) relating to such title). (6)SecretaryThe term Secretary means the Secretary of Health and Human Services.(7)StateThe term State has the meaning given such term for purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).(8)Qualified HCBS programThe term qualified HCBS program means a program providing home and community-based services operating under a State Medicaid program, whether or not operating under waiver authority. (c)Grants to States(1)In generalDuring the COVID–19 public health emergency period, the Secretary may award grants to States with applications meeting the requirements of paragraph (2).(2)Application requirementsA State seeking a grant under this section shall submit an application to the Secretary at such time, in such form and manner, and containing such information as the Secretary shall require.(3)Limitations(A)Termination of authorityThe Secretary shall not award any grants under this section with respect to a State that submits an application after the date that is 60 days after the end of the COVID–19 public health emergency period.(B)Use of fundsA State to which a grant is made under this section shall only use grant funds in accordance with subsection (d).(C)Maintenance of State effortFederal funds paid to a State pursuant to this section must be used to supplement, but not supplant, the level of State funds expended for home and community-based services for eligible individuals programs in effect for such individuals at the time the grant is awarded under this section. (4)Monthly grant payment amounts(A)In generalSubject to paragraph (5), the Secretary shall pay to each State that is awarded a grant under this section, for each month during the State's grant period (as defined in subparagraph (C)), an amount equal to 15 percent of the amount determined for the State under subparagraph (B).(B)Average monthly HCBS expendituresThe amount determined for a State under this subparagraph is the amount equal to—(i)the sum of— (I)the average annual amount of State expenditures under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) that are attributable to providing medical assistance for home and community-based services for the 3 most recent fiscal years for which data is available; and(II)the average annual amount, if any, received by the State pursuant to an MFP demonstration project conducted under section 6071 of the Deficit Reduction Act of 2005 (42 U.S.C. 1396a note) for the 3 most recent fiscal years for which data is available; divided by(ii)12.(C)Grant period definedIn this paragraph, the term grant period means, with respect to a State, the period of months—(i)beginning with the month in which the Secretary approves the State's application for a grant under this section; and(ii)ending with the twelfth month that begins after the end of the COVID–19 public health emergency period. (5)Grants to Indian tribes(A)In generalDuring the COVID–19 public health emergency period, the Secretary may award grants to an Indian tribe in the same manner, and subject to the same requirements, as apply to a State, except as otherwise provided in this paragraph.(B)ApplicationAny Indian tribe seeking a grant under this section shall submit to the Secretary an application that includes (in addition to any other information the Secretary shall require) an identification of the population and service area or areas to be served by the activities and programs that will be funded by the grant.(C)Monthly grant payment amounts(i)In generalThe Secretary shall pay to each Indian tribe that is awarded a grant under this section, for each month during the tribe's grant period (as defined in clause (iii)), an amount equal to 15 percent of the amount determined for the tribe under clause (ii).(ii)Tribal share of monthly HCBS expendituresThe amount determined for an Indian tribe under this clause is equal to—(I)the total of the average annual amount of State expenditures made by a State or States under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) that are attributable to providing medical assistance for home and community-based services to eligible individuals who reside in the service area or areas identified by the tribe pursuant to subparagraph (B) for the 3 most recent fiscal years for which data is available; divided by(II)12. (iii)Grant periodThe term grant period has the same meaning with respect to an Indian tribe as the term has with respect to a State under paragraph (4)(C).(D)Reduction of State grant amountsIf any State in which lies a service area or areas identified by an Indian tribe in a successful grant application pursuant to subparagraph (B) is also awarded a grant under this section, the Secretary shall reduce the amount payable to such State each month under paragraph (4) by the portion of the amount payable to the Indian tribe under this paragraph that is attributable to expenditures by the State.(d)Permissible uses of funds(1)In generalA State to which a grant is made under this section may use grant funds— (A)to work with community partners such as Area Agencies on Aging, Independent Living Centers, nonprofit home and community based service providers, and other entities providing home and community-based services; (B)during the COVID–19 public health emergency period, for the purposes described in paragraph (2); and (C)after the end of such period, for the purposes described in paragraph (3).(2)Permissible uses during the emergency periodThe purposes described in this paragraph for which a State may use grant funds awarded under this section are the following:(A)To increase rates for home health and direct service worker agencies to provide home and community-based services under the State Medicaid program, provided that any agency or individual that receives payment under such an increased rate increases the compensation it pays its home health or direct service workers.(B)To provide paid sick leave, paid family leave, and paid medical leave for home health workers and direct service workers.(C)To provide hazard pay, overtime pay, and shift differential pay for home health workers and direct service workers.(D)To provide home and community-based services to eligible individuals who are on waiting lists for programs approved under sections 1115 or 1915 of the Social Security Act (42 U.S.C. 1315, 1396n).(E)To purchase emergency supplies and equipment necessary to enhance access to services and to protect the health and well-being of home health workers and direct service workers. (F)To pay for home health worker and direct service worker travel to conduct home and community-based services.(G)To recruit new direct service workers and home health workers.(H)To support family care providers of eligible individuals with needed supplies and equipment and pay.(I)To pay for training for direct service workers and home health workers that is specific to the COVID–19 public health emergency.(J)To pay for assistive technologies, staffing, and other costs incurred during the public health emergency in order to facility community integration and ensure an individual’s person-centered service plan continue to be fully implemented.(K)To support direct service workers and home health workers going to nursing facilities, hospitals, institutions, and quarantine settings to provide services to eligible individuals who usually receive home and community-based services and have chosen to temporarily move to a more restrictive setting.(L)To prepare information and public health and educational materials in accessible formats about prevention, treatment, recovery and other aspects of COVID–19 for eligible individuals, their families, and the general community served by home health and direct service agencies, including formats accessible to people with low literacy or intellectual disabilities. (M)To pay for American sign language interpreters to assist in providing home and community-based services to eligible individuals and to inform the general public about COVID–19.(N)To allow for day service providers to shift to providing home-based services.(O)To pay for COVID–19 testing in home settings.(P)To pay for other expenses deemed appropriate by the Secretary and which meet the criteria of the home and community-based settings rule. (3)Permissible uses after the emergency periodThe purpose described in this paragraph for which a State may use grant funds awarded under this section is to assist eligible individuals who had to relocate to a nursing facility or institutional setting from their homes during the COVID–19 public health emergency period in— (A)moving back to their homes (including by paying for moving costs);(B)resuming home and community-based services; (C)receiving mental health services and necessary rehabilitative service to regain skills lost while relocated during the public health emergency period; and (D)continuing home and community-based services for eligible individuals who were served from a waiting list for such services during the public health emergency period. (e)Reporting requirements(1)State reporting requirementsNot later than 18 months after the end of the COVID–19 public health emergency period, any State that received a grant under this section shall submit a report to the Secretary that contains the following information:(A)Activities and programs that were funded using grant amounts.(B)The number of eligible individuals who were served by such activities and programs.(C)The number of eligible individuals who were able to resume home and community-based services as a result of such activities and programs.(2)HHS reportNot later than 18 months after the end of the COVID–19 public health emergency period, the Secretary shall issue a public summary of the grants awarded under this section.(f)Appropriation(1)In generalSubject to paragraph (2), there are appropriated for fiscal year 2020 from any funds in the Treasury not otherwise appropriated such sums as are necessary to carry out this section, to remain available until expended.(2)Availability of appropriationsAmounts made available under paragraph (1) shall not be available for the awarding of grants to States that do not submit an application for such a grant before the date described in subsection (c)(3)(A).(3)Unused grant fundsA State that receives a grant under this section shall return to the Secretary any portion of such grant that is unused as of the date that is 1 year after the last day of the COVID–19 public health emergency period, and such returned portion shall revert to the Treasury.IIINutrition Services301.DefinitionsSection 302 of the Older Americans Act of 1965 (42 U.S.C. 3022) is amended—(1)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; and(2)by inserting after paragraph (1) the following:(2)COVID–19 public health emergency periodThe term COVID–19 public health emergency period means the portion of the emergency period defined in paragraph (1)(B) of section 1135(g) of the Social Security Act beginning on or after the date of the enactment of this Act..302.Congregate nutrition services criteria(a)DefinitionsIn this section:(1)Area agency on aging; State agencyThe terms area agency on aging and State agency have the meanings given the terms in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002).(2)COVID–19 public health emergency periodThe term COVID–19 public health emergency period has the meaning given the term in section 302 of such Act (42 U.S.C. 3022).(b)TransfersFor purposes of section 308(b)(4) of the Older Americans Act of 1965 (42 U.S.C. 3028(b)(4)), during the COVID–19 public health emergency period the Secretary of Health and Human Services shall allow a State agency or an area agency on aging, without prior approval, to transfer not more than 100 percent of the funds received by the State agency or area agency on aging, respectively, and attributable to funds appropriated under paragraph (1) or (2) of section 303(b) of such Act (42 U.S.C. 3023(b)), between subpart 1 and subpart 2 of part C of such Act (42 U.S.C. 3030d–21 et seq.) for such use as the State agency or area agency on aging, respectively, considers appropriate to meet the needs of the State or area served.303.Home delivered nutrition services criteriaSection 337 of the Older Americans Act of 1965 (42 U.S.C. 3030g) is amended—(1)by inserting (a) before The Assistant Secretary; and(2)by adding at the end the following:(b)For purposes of determining priority for the delivery of nutrition services under this subpart, during the COVID–19 public health emergency period, the Assistant Secretary shall give the same priority, as the Assistant Secretary gives to an individual who is homebound by reason of illness, to— (1)an individual who is unable to obtain nutrition because the individual is under a quarantine, practicing social distancing, or otherwise unable to leave home, due to the emergency; (2)a person under age 18, or an individual with a disability, who resides in the same home as the recipient if, according to criteria determined by the area agency on aging, provision of such nutrition services to the person or individual is in the best interest of the recipient; and(3)an individual with a disability who—(A)is at home during the public health emergency period; and(B)usually receives services in a day program, at the individual's place of work, or through a visiting direct service worker who may not be able to continue to provide services during the public health emergency period..